Citation Nr: 0703357	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  01-09 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for heat stroke residuals 
to include superior sinus thrombosis and migraine headaches.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel




INTRODUCTION

The veteran served as a member in the Army National Guard of 
Puerto Rico (PRANG), and had periods of active duty for 
training and inactive duty for training (IDT) from February 
1981 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.   The veteran was notified in a 
January 2002 letter of a requested hearing, but submitted 
evidence in lieu of the hearing. 

When this matter was first before the Board in May 2004, it 
was remanded for further development. The Board regrets that 
further development is required prior to adjudication of the 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In statements including form DA 2173, form DA 2823, and in 
September 2001 VA form 21-4138, the veteran asserts suffering 
heat stroke and migraine headaches during IDT in August 1993 
for which she sought immediate treatment in the emergency 
room at Levittown Municipal Hospital and subsequently at San 
Pablo hospital, prior to hospitalization for sinus thrombosis 
in September 1993. She reports being told by a private 
physician that the thrombosis may be attributable to 
untreated heat stroke during IDT. She contends that heat 
stroke injury resulted in disability including migraines and 
thrombosis, warranting service connection.

When last before the Board in May 2004, the case was remanded 
for further development. PRARNG personnel records have been 
obtained which identify annual totals of active duty training 
and inactive duty training, but they do not indicate the 
specific dates of each type of service as requested in the 
remand. The interpretation of the veteran's periods of 
inactive duty training in August 1993 is, of course, subject 
to official verification by the service department.

Additionally, there is no indication that the RO requested 
records for the period from August 21, 1993 IDT to September 
10, 1993, during which the appellant alleges continuing 
treatment for heat stroke injury and migraines at Levittown 
Municipal Hospital E.R. and San Pablo Hospital. As the 
veteran has identified these providers, the RO should request 
records for this period from the providers. 

Finally, on June 2004 VA examination, the veteran reported 
she was in receipt of disability benefits from the Social 
Security Administration (SSA). Although SSA disability 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits, and 
the VA has a duty to assist the veteran in gathering SSA 
records. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all underlying 
records used by SSA to make the decision 
to award social security disability 
benefits, to include a copy of the award 
decision.

2.  After securing the necessary release 
from the veteran, the RO should obtain 
records from the San Pablo Medical Center 
for visits made by the veteran from 1993 
forward.  .

3.  The RO should contact the appropriate 
repository of the PRARNG records and 
request that they specifically identify 
the dates/days of active duty, active duty 
training, or inactive duty training (in 
1993), as requested.

4.  The RO should also undertake any other 
development it determines to be warranted, 
to include returning the claims folder to 
the VA examiner who conducted the prior 
June 2004 VA examination and opinion, for 
review of any additional records and an 
Addendum if the current medical opinion of 
record is rendered insufficient to decide 
the claim in light of any additional 
evidence that might be received. 

5.  Then, the RO should adjudicate the claim 
based upon a de novo review of all pertinent 
evidence and consideration of all applicable 
criteria.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the case should be returned to the Board, 
following completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


